UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:16-CR-120-T-17TGW

GARY TODD SMITH.

ORDER

This cause is before the Court on:

Dkt. 207 Sealed Transcript

Defendant Gary Todd Smith requests access to the Sealed Transcript for

use in Defendant’s appeal.

The Government does not object to limited unsealing, for complete access
and use by the parties in district and appellate court proceedings, but prohibiting

use in other public venues absent an order from the Court authorizing such use.

After consideration, the Court grants the limited unsealing of the
Sealed Transcript for use in further proceedings in the district and appellate court,
but prohibiting use in other public venues without an order from the Court.

Accordingly, it is

ORDERED that limited unsealing of the Sealed Transcript (Dkt. 207)
is granted for use in further proceedings in the district and appellate courts in
this case; use in other public venues is prohibited without a further order from
the Court.
DONE and ORDERED in Chambers in Tampa, Florida on this. ZC
day of November, 2019.

   

——— a, Kagad, late ie oe ~
—— = ____ = > => Va Poem LLL DP EH =
—__SRBETRKGUACHEVICH
Senior United States District Judge

Copies to:

AUSA Jay Trezevant
Bjorn Brunvand, Esq.
Court Reporter Melissa Pierson
